DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to Applicant’s reply dated 9/23/2021. Claims 1-5 and 11-15 have been cancelled, claims 6-10 and 16-20 are currently pending and being examined in this reply.

Response to Arguments
Regarding the 101 rejections:
Applicants arguments regarding the 101 rejections have been considered and are not found to be persuasive.  Applicant argues that the claims provide for and are directed to an improvement in a technological field and that the additional elements in the claims amount to significantly more than the abstract idea.  The Examiner respectfully disagrees.  
	The Examiner asserts that the claims are directed to the before identified abstract idea of certain methods of organizing human activity and that the additional elements of computing devices when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, and processing information which is considered well-understood, routine, and conventional computer activity.
	Therefore the 101 rejection is maintained.
Regarding the 103 rejections:
	Applicants arguments regarding the 103 rejections have been considered but are not found to be persuasive.
	Applicant argues that Green does not disclose including in the authorization response both an privacy preferences and an approval.  The Examiner disagrees.  Green discloses that the response includes both the privacy indicator and the approval.  See at least ¶¶ 0188 and 0312 “The authorization response (138) typically includes an authorization code (137) to identify the transaction and/or to signal that the transaction is approved.”; “When there is an applicable privacy preference (683) for the transaction, the transaction handler (103) provides a privacy indicator (687) in the authorization response (138) that includes the authorization code (137) for the transaction”
	Please note: Applicant has not traversed the Official Notice or Applicant’s traverse is not adequate.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.  In the present case, the Applicant’s arguments do not constitute an adequate traversal of the Official Notice because the Appellant has not specifically pointed out the supposed errors in the Examiner's rejection, which includes stating why the noticed fact is not considered to be common knowledge or well-known in the art.  Further, the noted facts taken as Official Notice are also the same deemed to be prior art in the parent case as well.  
	With regard to the newly added limitations of receiving a request to update and updating by the merchant device the sharing data values, Green discloses the ability to 
	Therefore the 103 rejection is maintained and is final

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 and 16-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 6 recites the following: 
A method for receiving shared consumer data, comprising: storing, in a memory, transaction details for a payment transaction, wherein the transaction details include at least an account identifier and transaction data; generating, by a merchant processing device, an authorization request for the payment transaction, wherein the authorization request includes at least the account identifier and transaction data; transmitting, by a transmitting device of the merchant processing device, the generated authorization request to a processing server; receiving from the processing server, by a receiving device of the merchant processing device, an authorization response, wherein the authorization response includes both an indication of availability of sharing data associated with the transaction account and an indication of approval of the payment transaction; transmitting to the processing server, by the transmitting device of the merchant processing device, a request for sharing data; receiving from the processing server, by the receiving device of the merchant processing device, the one or more sharing data values, wherein the one or more sharing data values are associated with a transaction account associated with the account identifier; Page 3 receiving from the processing server, by the receiving device of the merchant processing device, a request to update the one or more sharinq data values; modifyinq, by the merchant processing device, the one or more sharinq data values; and providing, to a consumer associated with the transaction account, content based on the one or more sharinq data values that can lead to further business with the consumer.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing devices when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, and processing information which is considered well-understood, routine, and conventional computer activity, see MPEP 2106.05(d).
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


processing device, transmitting/receiving device: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Memory: for storing data; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”) in view of United States Patent Application Publication No. 2008/0046366 A1 .

In regards to claim 6 and 16, Stoudt discloses the following limitations:
A method for receiving shared consumer data, comprising: storing, in a memory, transaction details for a payment transaction, wherein the transaction details include at least an account identifier and transaction data; (Stoudt Figure 4C Profile Server, ¶ 0035 “The customer profiles may be stored in a database. The database can be polled by the networked players 110 when the customer starts the gas pumping process and the variables fetched accordingly. According to an example implementation, the system 100 matches transaction data with customer profile information so that content control variables are delivered to and processed by the appropriate player 110.”, and ¶ 0063 “The profile server can then store the transaction data along with a customer profile that is generated from the first six digits of the card. In this case, the customer profile may be card issuer and type”)
generating, by a merchant processing device, an authorization request for the payment transaction, wherein the authorization request includes at least the account identifier and transaction data (Stoudt Figure 4C Secure Credit Card Data and Transaction Data, ¶ 0069 “FIG. 4C shows a combination of the systems described in FIGS. 4A and 4B”, and ¶ 0061 “In the case where a customer uses a credit or debit card, the point-of-sale terminal 440, directly or indirectly through other intermediaries, transmits secure credit card data and transaction data derived from a customer's use of a debit or credit card at the debit or credit card reader 150 to a credit card issuer system 
identifying, in the account database, a specific account profile where the included account identifier corresponds to the specific account identifier; identifying, in the specific account profile, one or more sharing data values of the plurality of sharing data values for sharing to the point of sale device; (Stoudt Figure 4C Profile Server, ¶ 0066 “The credit card authorizing network 460 can transmit secure credit card data and transaction data to a credit card profile lookup server 470. This information can be used by the credit card profile lookup server 470 to generate or retrieve a customer profile for the cardholder initiating this transaction. The customer profile can contain analytic data about the customer such as general affinities (e.g., affinities such as sports or pets, purchases, credit limit, address).”)
 transmitting, by a transmitting device of the merchant processing device, the generated authorization request to a processing server; (Stoudt Figure 4C, ¶ 0067 “The customer profile information for that cardholder can then be transmitted according to the methods described above to the profile server 410b. From the profile server 410b, the customer profile information for that cardholder can then be transmitted according to the methods described above to the player 110 proximate to the card reader 150”)
and providing, to a consumer associated with the transaction account, content based on the one or more sharing data values that can lead to further business with the consumer. (Stoudt Abstract)

receiving from the processing server, by a receiving device of the merchant processing device, an authorization response, wherein the authorization response includes both an indication of availability of sharing data associated with the transaction account and an indication of approval of the payment transaction;
receiving from the processing server, by a receiving device of the merchant processing device, the one or more sharing data values, wherein the one or more sharing data values are associated with a transaction account associated with the account identifier;
receiving from the processing server, by the receiving device of the merchant processing device, a request to update the one or more sharing data values; 
modifying, by the merchant processing device, the one or more sharing data values;
The Examiner provides Bemmel to teach the claimed limitations:
	transmitting, by the transmitting device, a request for sharing data; receiving from the processing server, by a receiving device of the merchant processing device, the one or more sharing data values, wherein the one or more sharing data values are associated with a transaction account associated with the account identifier; (Bemmel claim 12 “receiving a request from the merchant point-of-sale terminal for consumer information, the request including an authorization identifier… and transmitting stored consumer information associated with the consumer identifier to the merchant point-of-sale terminal.”)

	Bemmel teaches a system and method of performing transactions at a POS that includes transmitting customer profile information to the merchant POS. (see above citations)
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt, the ability to transmit profile information to the POS as taught by Bemmel, in order to provide targeted content at the POS for a customer paying in the store, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	The Examiner provides Green to teach the following limitations:
receiving from the processing server, by a receiving device of the merchant processing device, an authorization response, wherein the authorization response includes both an indication of availability of sharing data associated with the transaction account and an indication of approval of the payment transaction; (Green discloses that the response includes both the privacy indicator and the approval.  ¶¶ 0188 and 0312 “The authorization response (138) typically includes an authorization code (137) to 
modifying, by the merchant processing device, the one or more sharing data values; (Green discloses the ability to update the user privacy policy/preferences at the point of interaction which can also be a POS or ATM.  See at least Figure 1, ¶¶ 0129-0133, 0300, 0338, 0352.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the teachings of Green in order to provide sharing data to a merchant based on different needs of the merchant and privacy policies of the consumer, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
receiving from the processing server, by the receiving device of the merchant processing device, a request to update the one or more sharing data values; 
The Examiner takes Official Notice that it is old and well known in the art to request updates of user information either for account creation, when it has been a specific period of time since last log in, on a recurring time period basis etc.. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the teachings of Official Notice in order to keep the user information current and up to date, and since the claimed 

In regards to claims 8 and 18, Stoudt does not appear to specifically disclose the following limitations:
	wherein the received one or more sharing data values are received in response to the transmitted request for sharing data.
	The Examiner provides Bemmel to teach the following limitations:
wherein the received one or more sharing data values are received in response to the transmitted request for sharing data. (Bemmel claim 12 “receiving a request from the merchant point-of-sale terminal for consumer information, the request including an authorization identifier… and transmitting stored consumer information associated with the consumer identifier to the merchant point-of-sale terminal.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt, the ability to transmit profile information to the POS as taught by Bemmel, in order to provide targeted content at the POS for a customer paying in the store, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 7, 9, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”) in view of United States Patent Application Publication No. 2008/0046366 A1 to Bemmel (“Bemmel”), ”), in view of United States Patent Application Publication No. 2015/0073989 A1 to Green et al. (“Green”), in further view of Official Notice.
	
In regards to claims 7, 9, 17, and 19, Stoudt does not appear to specifically disclose the following limitations:
wherein the authorization request further includes one or more sharing data fields, and  Attorney Docket No. the received one or more sharing data values correspond to the one or more sharing data fields included in the authorization request.
wherein the request for sharing data further includes one or more sharing data fields, and the received one or more sharing data values correspond to the one or more sharing data fields included in the request for sharing data.
However the Examiner takes Official Notice that requests including one or more specified data fields, and specific data values corresponding to the one or more specified data fields is old and well-known.  For example, as in Stoudt, although not explicitly stated that the data fields are specifically requested, Stoudt discloses a multitude of available data in a customer profile, it would be obvious to only request data that is applicable to the type of advertising that is being done instead of the whole 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the ability to selectively request specific data from a database as taught by Official Notice in order to reduce the amount of incoming data that may or may not be pertinent to the specific type of advertising and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”) in view of United States Patent Application Publication No. 2008/0046366 A1 to Bemmel (“Bemmel”), ”), in view of United States Patent Application Publication No. 2015/0073989 A1 to Green et al. (“Green”), in further view of United States Patent Application Publication No. 2014/0344154 to Flurscheim et al. (“Flurscheim”).

In regards to claims 10 and 20, Stoudt does not appear to specifically disclose the following limitations:
	wherein the one or more sharing data values are received from a mobile communication device associated with the transaction account.
	The Examiner provides Flurscheim to teach the following limitations:
wherein the one or more sharing data values are received from a mobile communication device associated with the transaction account. (Flurscheim teaches a mobile payment device that shares with the point of sale sharing information including an email address, a phone number, loyalty data, and payment details associated with the transaction.  See at least Abstract, and ¶¶ 0114-0116)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the teachings of  Flurscheim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        



/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627